NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT HACKWORTH, Jr.,                          No. 19-16239

                Plaintiff-Appellant,            D.C. No. 5:17-cv-05569-BLF

 v.
                                                MEMORANDUM*
S. TOMLINSON,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      California state prisoner Robert Hackworth, Jr. appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging First Amendment retaliation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

         The district court properly granted summary judgment because Hackworth

failed to exhaust his administrative remedies, and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)” (citation and internal quotation marks

omitted)); Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (a prisoner’s

grievance must “alert[ ] the prison to the nature of the wrong for which redress is

sought” (citation and internal quotation marks omitted)).

         We reject as meritless Hackworth’s contention that defendants should have

raised the exhaustion defense in a motion to dismiss rather than a motion for

summary judgment. See Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en

banc).

         AFFIRMED.




                                          2                                      19-16239